This is an appeal from the judgment of the district court of McCurtain county in an action wherein plaintiff in error was plaintiff. The plaintiff in error in due time served and filed its brief in full compliance with the rules of this court, but the defendants in error have wholly failed to file any brief, or to otherwise appear in this court on the merits of the cause, nor have they offered any excuse for their failure to do so.
"Where plaintiff in error has served and filed its brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed, appear reasonably to sustain the assignments of error, reverse the cause in accordance with the prayer of the petition in error." City National Bank v. Coatney,122 Okla. 233, 253 P. 481.
In this case the petition in error prays that the judgment appealed from be reversed, set aside, and held for naught, and that said cause be remanded, with directions that the demurrer be overruled, and said cause reinstated, and we find upon examination the authorities cited by plaintiff in error reasonably support the contention of the plaintiff, and we therefore reverse the judgment of the lower court and direct it to vacate its former judgment of dismissal, and reinstate said cause and overrule the demurrer to the petition of the plaintiff in error. *Page 294